Weltner, Justice,
dissenting.
I dissent. It is undeniable that the factual circumstances of this case are similar in measure to those in Block v. Voyager Life Ins. Co., 251 Ga. 162 (303 SE2d 742) (1983). In that case, we declined to adopt the reasoning of the Florida court in Nat. Life Ins. Co. v. Harriott, 268 SE2d 397 (Fla. App. 1972), observing that to be a case “wherein Mr. Harriott in connection with a credit purchase also obtained joint credit life insurance on his life and the life of his wife. His wife was not present at the transaction and was suffering with terminal cancer. *727The Florida court left open the question of whether an insured who obtains coverage only on his own behalf is under a duty to disclose, but held the insured could defend on fraud grounds when a person obtains something of value and insures another, unseen by the lender.” 251 Ga. at 165.
Here, and unlike Block, we have the exact circumstance underlying the Florida court’s holding. I would limit Block to its facts, and in this case apply the logic of Nat. Life Ins. Co. v. Harriott, supra. In Block, the issuer of credit life insurance was, at a minimum, able to observe the physical appearance of the insured before approving coverage. Here, the insured was bed-ridden and suffering from terminal cancer.
In view of all the circumstances of the case, the failure of Haldi to disclose his mother’s physical condition should constitute a defense.
I am authorized to state that Presiding Justice Marshall and Justice Bell join in this dissent.